Citation Nr: 1609522	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-46 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the period prior to September 18, 2014 for service-connected residuals of a bilateral spontaneous pneumothorax.

2.  Entitlement to a disability evaluation in excess of 60 percent for the period since September 18, 2014 for service-connected residuals of a bilateral spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, continued a 30 percent disability evaluation for service-connected residuals of a bilateral spontaneous pneumothorax.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in March 2012.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

In June 2012 and August 2014, the Board remanded this issue for additional development.

In a December 2014 rating decision, the Appeals Management Center (AMC) increased the Veteran's evaluation for residuals of a bilateral spontaneous pneumothorax to a 60 percent rating, effective September 18, 2014.

The Board notes that the increase from 30 to 60 percent for residuals of a bilateral spontaneous pneumothorax did not constitute a full grant of the benefits sought.  Accordingly, the issue of entitlement to a rating in excess of 60 percent for the period since September 18, 2014 for residuals of a bilateral spontaneous pneumothorax remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

As noted in the June 2012 and August 2014 Board remands, in a December 2009 statement, the Veteran requested an increased rating for his service-connected thoracic kyphosis.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period prior to September 18, 2014, the Veteran's PFT results were not manifested by FEV-1 of 40 to 55 percent of predicted, FEV-1 to FVC of 40 to 55 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, and maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) is not shown.  

2.  For the period since September 18, 2014, the Veteran's PFT results were not manifested by FEV-1 less than 40 percent predicted, FEV-1/FVC of less than 40 percent, or DLCO (SB) less than 40 percent predicted.  Maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) or acute respiratory failure, or required outpatient oxygen therapy is not shown.


CONCLUSIONS OF LAW

1.  For the period prior to September 18, 2014, the criteria for a rating in excess of 30 percent for the service-connected residuals of a bilateral spontaneous pneumothorax disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6834 (2015).

2.  For the period since September 18, 2014, the criteria for a rating in excess of 60 percent for the service-connected residuals of a bilateral spontaneous pneumothorax disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.14, 4.21, 4.96, 4.97, Diagnostic Code 6834 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In a January 2005 letter, prior to the appealed November 2007 rating decision, the RO explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of June 2007, January 2014 and September 2014 VA examinations.  The June 2007, January 2014 and September 2014 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2007, January 2014 and September 2014 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board notes that in its June 2012 remand, the Board directed that the AOJ make every effort to obtain the results of a September 2007 VA pulmonary function test (PFT), which was performed in connection with a September 2007 VA respiratory examination, and that if the PFT did not contain DLCO (SB) results, that the examiner who performed the September 2007 VA respiratory examination should be requested to provide a rationale as to why they were not included.  In a June 2012 Formal Finding of Unavailability, the RO determined that there was a negative response for the results of the September 2007 PFT.  

However, in its August 2014 remand, the Board noted that the AOJ failed to obtain a clarifying medical opinion from the September 2007 VA examiner.  As a result, the Board in its August 2014 remand directed the AOJ to return the case to the VA examiner who performed the September 2007 VA respiratory examination and obtain a clarifying medical opinion that explains why the accompanying September 2007 pulmonary function test did not contain DLCO (SB) results.

Per the August 2014 remand instructions, the AOJ attempted to obtain a clarifying opinion from the September 2007 VA examiner.  However, as the examiner was unavailable, the AOJ scheduled a new VA examination in September 2014 in which the VA examiner specifically addressed the September 2007 VA respiratory examination results and the lack of DLCO results.

In light of the above, the Board also finds that the RO substantially complied with the August 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran filed an increased rating claim for his service-connected residuals of a bilateral spontaneous pneumothorax disability that was received by VA in February 2007. 

The Veteran has a 30 percent disability evaluation for the period prior to September 18, 2014 and a 60 percent disability evaluation for the period since September 18, 2014 for his service-connected residuals of a bilateral spontaneous pneumothorax under Diagnostic Code 6843 (traumatic chest wall defect, pneumothorax, hernia, etc).  Disabilities under the purview of this rating code are rated according to the General Rating Formula for Restrictive Lung Disease.  

Under the general rating formula, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner provides a reason post-bronchodilator results should not be done.  38 C.F.R. § 4.96(d) (4) (2015).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d) (5).

Factual Background

A June 2007 VA treatment report noted that the Veteran recently went to a local emergency room as he presented with chest pressure.  The diagnosis was chronic obstructive pulmonary disease (COPD) and emphysema, stable.  

The Veteran underwent a VA examination in September 2007.  The examiner noted that the Veteran was diagnosed with a spontaneous pneumothorax in 1968 and had several subsequent spontaneous pneumothoraxes thereafter.  He underwent a right thoracotomy with 10 percent of his right lung being removed in 1973.  He had not had a spontaneous pneumothorax since 1973.  The examiner noted that PFTs were normal in June 2007.  A prior VA examination also revealed that he had not had any loss of lung function related to the thoracotomy.  In the past, his residuals have been thought to be subjective rib pain and a scar.  His PFT revealed a predicted FVC of 113 percent, FEV1 of 100 percent and FEV/FVC of 91 percent.  As noted in previous remands, the PFT results did not contain DLCO (SB) results.  The diagnosis was resolved pneumothorax treated with right thoracotomy with residual rib pain.

The Veteran underwent a VA examination in January 2010.  A chest x-ray demonstrated no evidence of pneumonia or CHF.  The x-ray did demonstrate chronic pleural change in the right costophrenic sulcus.  The x-ray was negative for acute disease but demonstrated a quality defect with grid lines present.  He denied a cough but experienced shortness of breath after walking 100 feet or more.  He felt like this limited him from being able to lift crates and other things at work.  This did not interfere with his activities of daily living.  PFTs revealed FEV-1 of 3.78 (107 percent), FVC of 4.77 (108 percent), a FEV-1/FVC ratio of 79.1 percent and a DLCO of 75 predicted.  Total lung capacity was 94 percent predicted and residual volume was 1.8 (80 percent predicted).  There was a 4 percent improvement in FEV1 and 7 percent improvement in FVC with bronchodilator treatment as post Albuterol readings revealed FEV-1 of 3.92 (111 percent), FVC of 5.11 (116 percent) and a FEV-1/FVC ratio of 76.7 (98 percent).  The diagnosis was resolved pneumothorax status post thoracotomy.  The PFTs were benign.  The examiner opined that the Veteran's service-connected disabilities were mild and would not be expected to impose any restrictions on his work.  

The Veteran underwent a VA examination in September 2014.  The Veteran described breathing problems of shortness of breath with walking even one block.  Otherwise, he had short, shallow breaths and an inability to take a deep breath which was aggravated by his spinal condition.  He denied a cough, phlegm or hemoptysis.  His respiratory condition did require the use of inhaled medications as he intermittently used inhalational bronchodilator therapy.  His respiratory condition did not require the use of oral or parenteral corticosteroid medications, the use of oral bronchodilators or the use of antibiotics or require outpatient oxygen therapy.  The examiner noted that the Veteran had spontaneous partial pneumothorax which resulted in hospitalization in 1973.  PFT results demonstrated pre-bronchodilator results of FVC of 97 percent predicted, FEV-1 of 92 percent predicted and FEV-1/FVC of 95 percent predicted.  Post-bronchodilator results revealed FVC of 101 predicted, FEV-1 of 97 predicted and FEV-1/FVC of 96 percent predicted.  DLCO was 51 percent predicted.  The examiner indicated that the DLCO reading most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran's tobacco abuse was predominantly responsible for the limitation in pulmonary function.  His respiratory condition did not impact his ability to work.  The diagnosis was multiple spontaneous pneumothoraxes, resolved after 1973 surgery and past and present tobacco abuse.  The examiner indicated that she could not state why the DLCO was not performed in the 2007 VA examination but DLCO was performed on the January 2010 VA examination with a DLCO result of 75 percent.  The DLCO on the current examination was 51 which indicated a worsening of his respiratory condition.  The DLCO represented small airway dysfunction which could be a result from many different etiologies and not specifically from a pneumothorax.

      Period Prior to September 18, 2014

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 30 percent disability rating for his service-connected residuals of a bilateral spontaneous pneumothorax for the period prior to September 18, 2014.  

Notably, at no time prior to September 18, 2014 is the Veteran's residuals of a bilateral spontaneous pneumothorax disability shown to have been manifested by FEV-1 of 40-to 55-percent of predicted value; FEV-1/FVC of 40 to 55 percent; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); FVC less than 64 percent of predicted; DLCO 40 to 55 percent of predicted value; cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.

As noted above, September 2007 PFT results revealed a predicted FVC of 113 percent, FEV-1 of 100 percent and a FEV/FVC ratio of 91 percent while January 2010 PFT results revealed a predicted FVC of 116 percent, FEV-1 of 111 percent, an FEV/FVC ratio of 98 percent and a DLCO reading of 75 percent.

While a DLCO reading was not given on the September 2007 PFT, the September 2014 VA examiner specifically indicated that that she could not state why the DLCO was not performed in the 2007 VA examination, she noted that DLCO was performed on the January 2010 VA examination with a DLCO result of 75 percent.  The DLCO of 75 percent does not warrant a rating in excess of 30 percent for this time period.

In light of the foregoing, for the period prior to September 18, 2014, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected residuals of a bilateral spontaneous pneumothorax disability is not warranted.  

      Period since September 18, 2014

As noted above, in a December 2014 rating decision, the AMC increased the Veteran's evaluation for residuals of a bilateral spontaneous pneumothorax to a 60 percent rating, effective September 18, 2014.  The September 18, 2014 effective date for the 60 percent rating was based on a September 18, 2014 VA examination.

Based on the evidence, the Board does not find that the Veteran is entitled to an evaluation in excess of the current 60 percent disability rating for his service-connected residuals of a bilateral spontaneous pneumothorax, for the period since September 18, 2014.  

As noted above, to warrant an increased rating in excess of the current 60 percent rating under the General Rating Formula for Restrictive Lung Disease, PFT readings need to demonstrate FEV-1 of less than 40 percent predicted, or an FEV-1/FVC of less than 40 percent predicted, or a DLCO (SB) of less than 40 percent predicted.

On VA examination in September 2014, the post-bronchodilator PFT results revealed FVC of 101 predicted, FEV-1 of 97 predicted and FEV-1/FVC of 96 percent predicted.  DLCO was 51 percent predicted.  

Accordingly, for the period since September 18, 2014, the criteria for an evaluation in excess of 60 percent are not met as the PFT study from this period does not show an FEV-1 of less than 40 percent predicted, or an FEV-1/FVC of less than 40 percent predicted, or a DLCO (SB) of less than 40 percent predicted.  Likewise, the record since September 2014 does show that the Veteran's service connected respiratory disability has been manifested by a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) or acute respiratory failure, or required outpatient oxygen therapy is not shown.  The examiner specifically stated that the Veteran did not have any other pertinent physical findings, complications, sign and/or symptoms related to his condition other than those shown on examination.  

Extraschedular Consideration

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected residuals of a bilateral spontaneous pneumothorax disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of her service-connected residuals of a bilateral spontaneous pneumothorax disability.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for the period prior to September 18, 2014 for service-connected residuals of a bilateral spontaneous pneumothorax is denied.

Entitlement to a disability evaluation in excess of 60 percent for the period since September 18, 2014 for service-connected residuals of a bilateral spontaneous pneumothorax is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


